Lehman, J.
The plaintiff, an attorney employed by the general counsel of .the defendant company in America, sued.for the expenses which he alleges he incurred at the request of the defendant’s resident manager in accompanying him on a trip to Europe. The purpose of the trip to Europe was apparently to enable the resident manager to present his report to the home office of the corporation and to arrange with *208the corporation certain important details in regard to the management of its affairs in the United States. It appears that the resident manager desired the assistance of the plaintiff in making his report and in arranging these details. I do not think that the resident manager of an insurance company in New York has any implied authority to engage an attorney to go to Europe with him to discuss with the homo office the affairs of the agency in America. The power of attorney given to the agent is very broad and I agree that under that power the resident manager has authority to employ an -attorney even to go abroad if the business of the agency - requires it. By that, however, I moán the business of the agency with third parties. I do not think that an agent employed to transact a definite line of business has authority to engage counsel for the purpose of adjusting the relationship of the local office with the home office. The question of whether he has such power should be considered in the light of the general rules governing the law of agency. An agent who is deputed with power to transact the business of his principal within a’local territory is certainly without authority to bind his principal in the transaction of business with himself, yet the evidence in this case shows that the resident manager employed the plaintiff, not to transact any business in behalf of his principal but to aid him in arranging with the home office details in regard to the administration of work here. When analyzed, therefore, it seems to me that the plaintiff’s employment was not to do work in behalf of the corporation but to do work with the defendant corporation. The resident manager here wished to make a report concerning his administration to the home office and to the stockholders of the corporation. It may well be that in making such report and in discussing the details *209the plaintiff was of service to the resident agent and of course, incidentally, to the defendant corporation, yet it does not follow that the resident agent was authorized to employ counsel or assistants to aid him to lay before his principal his report or to discuss the details of the report with the officers of the company. It seems to me that if the agent had authority to employ counsel it was only by 'virtue of the letter written to the home office asking for such authority. The very 'fact that - he claims that he wrote such a letter shows that he had in mind that his power of attorney was not sufficient to authorize him to employ counsel without specific permission. If the resident agent did not himself without specific authorization have the right to make trms to Europe to discuss the matters of his agency with the home office whenever he saw fit, then of course he could not under any implied authority charge the corporation with the expenses of an assistant on such a trip. In my opinion an agent authorized to do business in America would not himself have a right to go to England and to charge the English office with the expense of his trip unless he received authority specifically for that purpose from his principal. The plaintiff, therefore, cannot rely upon implied authority but must rely upon proof that the defendant’s home manager in charge of its general affairs authorized the resident manager here to take him to Europe and the evidence upon this point is conflicting and was resolved in the defendant’s favor by the trial justice.
Even if, however, the resident manager had implied power to employ the plaintiff, I think there is a fair question of fact whether he did employ him. It is true that neither the plaintiff nor the resident manager’s, testimony is contradicted on this point but in the very nature of things it could not be contradicted and the *210trial justice ivas not bound to believe their testimony even though not directly contradicted. Both the plaintiff and the resident manager have testified to many matters on which they are contradicted directly by the home manager and this contradiction, though not on this point, goes to material points in the case such as the authorization to go to Paris. The trial justice apparently did not believe the testimony' of the plaintiff and his witnesses on these points. Moreover, it must be remembered that the trip to Europe was made in the spring of 1912. The plaintiff rendered no account of expenditures for this trip and apparently had no conversation in regard to the expenditures of this trip until the fall of 1913, when he left the employment of the defendant corporation. Even at that time he rendered no account but claims that he stated to the treasurer that there was an outstanding account of eighty dollars and ten cents against him in favor of the company and he testified:
‘ ‘ I said well let that go until we get up this expense account which is going to take me some little time and he said all right. The matter left that way. They did not bill me for the $80, and the matter was to remain open.”
The plaintiff did not thereafter render any account • to the defendant until 1915 and the only reason that he gives is that he did not make this claim under advice of counsel until other litigation between him and the company was disposed of. "When this testimony is considered, with his further testimony that it was his custom to lay out his expenses for traveling himself, and with the allegation of the complaint “ 7th. That there is due from the plaintiff to the defendant the sum of $86.10 which constitutes the unexpended balance of the sum of money recewed by the plaintiff from the defendant for the expenses for *211the previous trip, with which sum plaintiff hereby credits the defendant,” it becomes apparent that the plaintiff’s testimony on this point could reasonably be disregarded by the trial justice.
While it may be that this court would not have reached the same decision as the justice below if we had the duty of passing upon the questions of fact in the first instance, yet we have no right to substitute our own judgment for that of the trial justice.
Judgment should, therefore, be affirmed, with twenty-five dollars costs.
Finch, J., concurs.